Citation Nr: 0531514	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-03 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraines and/or 
tension headaches, including as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to May 1990, 
and from February 1991 to August 1991.  The veteran served in 
the Southwest Asia theater.  

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a seizure 
disorder, an anxiety disorder and migraines.  

In July 2002, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, before completion of development 
but before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued its decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d. 1339 
(Fed. Cir., May 1, 2003).  In that decision, the Court of 
Appeals invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent 
with 38 U.S.C.A. § 7104 (West 2002).  It found that the 
regulation, in conjunction with 38 C.F.R. § 20.1304 (2002), 
allowed the Board to obtain evidence and decide an appeal 
considering that evidence, when it was not considered by the 
Agency of Original Jurisdiction (AOJ), and when no waiver of 
AOJ consideration was obtained.  Based on that decision of 
the Federal Circuit, the Board in October 2003 remanded the 
claim for consideration by the RO prior to adjudicating the 
claim.  

The RO in a December 2004 rating decision granted service 
connection for an anxiety disorder with depressive disorder 
and pseudoseizures.  For that reason, the only issue 
remaining in appellate status is service connection for 
migraines and/or tension headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

After reviewing the claims folder, the Board concluded there 
are relevant medical records which have not been obtained.  A 
February 2002 letter to the veteran indicates he is receiving 
Social Security benefits.  There is no indication in the 
record that any attempt has been made to obtain the veteran's 
Social Security records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  The regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  VA may end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2005).  

In addition, an undated medical history form indicates the 
veteran was hospitalized at Cedar Springs in May 2003, St. 
Francis in 2002, Terrell State Hospital in 2001 and St. 
Joseph Hospital in 2000.  An April 2000 VA medical record 
reveals the veteran was recently treated at Parkland 
Hospital.  A June 2000 VA treatment record reveals the 
veteran was hospitalized at Commerce Hospital on June 6, 
2000.  These records may be of value in determining the 
etiology of the veteran's migraines and/or tension headaches.  

The claim is remanded for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him since August 1991 for 
migraines and/or tension headaches or a 
psychiatric disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
requests to Cedar Springs for May 2003 
records, St. Francis for 2002 records, 
Terrell State Hospital for 2001 records, 
St. Joseph Hospital for 2000 records, 
Parkland Hospital for April 2000 records, 
and Commerce Hospital for June 2000 
records.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


